Citation Nr: 0009615	
Decision Date: 04/11/00    Archive Date: 04/20/00

DOCKET NO.  98-15 733	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

Whether new and material evidence has been received to reopen 
a claim of entitlement to service connection for psychiatric 
disability, including post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Ralph G. Stiehm, Counsel


INTRODUCTION

The veteran had active service from December 1966 and 
February 1970.  This case comes before the Board of Veterans' 
Appeals (Board) on appeal from a May 1998 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Portland, Oregon.  The veteran testified at a personal 
hearing at the RO in March 1999.


FINDINGS OF FACT

1.  A July 1972 rating decision denied a claim of entitlement 
to service connection for psychiatric disability; the RO 
notified the veteran of this decision, but the veteran did 
not file an appeal.  

2.  In April 1997, the Board affirmed a June 1995 rating 
decision that new and material evidence had not been received 
to reopen the veteran's claim of entitlement to service 
connection for a psychiatric disorder, including post-
traumatic stress disorder.  

3.  Evidence received since the April 1997 Board decision is 
cumulative of evidence previously before the Board and is not 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  


CONCLUSION OF LAW

Evidence received since the April 1997 Board decision is not 
new and material, and the veteran's claim of entitlement to 
service connection for psychiatric disability, to include 
PTSD, has not been reopened.  38 U.S.C.A. §§ 5108, 7104 (West 
1991); 38 C.F.R. § 3.156 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran seeks service connection for a psychiatric 
disorder, including post-traumatic stress disorder.  In 
general, service connection may be granted for disability 
which was incurred in or aggravated by active service.  See 
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Certain disorders, 
including psychoses, are presumed to have been incurred in 
service if manifested within a year of separation from 
service to a degree of 10 percent or more.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  In addition, 
service connection may be granted for any disease diagnosed 
after discharge, when the evidence, including that pertinent 
to service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d). 

However, in 1972, the RO denied a claim for service 
connection for a psychiatric disorder.  The RO notified the 
veteran of this decision, but the veteran did not file an 
appeal.  Furthermore, in April 1997, in response to a 
previous petition by the veteran to reopen the 1972 denial of 
benefits by the RO, the Board determined that new and 
material evidence had not been submitted to reopen a claim 
for service connection for a psychiatric disorder, including 
post-traumatic stress disorder.  The Board's decision is 
final and must be reopened through the submission of new and 
material evidence.  See 38 U.S.C.A. §§ 7104(b), 5108; 
38 C.F.R. §§ 20.1100, 20.1105.  

New and material evidence means evidence not previously 
submitted to agency decision makers which bears directly and 
substantially upon the specific matter under consideration, 
which is neither cumulative nor redundant, and which by 
itself or in connection with evidence previously assembled is 
so significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a);  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998); Elkins v. 
West, 12 Vet. App. 209 (1999).  This standard has not been 
met.  

At the time of the Board's April 1997 decision, evidence 
included service medical records, post-service treatment 
records, and the results of various VA examinations.  
Evidence also included lay statements and the veteran's own 
testimony, presented in October 1995, concerning the symptoms 
the veteran allegedly experienced in service.  Service 
medical records, however, contain no diagnosis of a 
psychiatric disorder, and although the veteran at separation 
complained of a history of nervous trouble, the veteran's 
psychiatric condition was clinically evaluated as normal 
during a separation examination in January 1970.  At the time 
of the RO's denial of service connection for a psychiatric 
disorder in July 1972, the claims file contained no diagnosis 
of a psychiatric disorder.  Subsequent to that decision, a VA 
examination in May 1989 revealed a diagnosis of depressive 
neurosis.  A VA examination in October 1994 resulted in a 
conclusion that the former diagnosis of depressive neurosis 
was "probably correct."  In addition, the veteran submitted 
lay statements from his father and wife, and the veteran, 
during a hearing in October 1995, related an incident in 
which he had trouble with an officer.  However, the claims 
file contained no diagnosis of post-traumatic stress 
disorder.  In fact, a November 1994 survey resulted in a 
conclusion that the veteran did not have symptoms of post-
traumatic stress disorder, as did an October 1994 VA 
examination.  The claims file also contained no medical 
evidence of a psychosis within a year of the veteran's 
separation from service and no medical opinion otherwise 
suggesting that the veteran's diagnosed psychiatric disorders 
had their onset in service.  In declining to reopen the 
veteran's claim for service connection for a psychiatric 
disorder, the Board observed that the only evidence 
attributing the veteran's psychiatric disorder to service 
were his own statements, the statements of his father, and 
the statements of his wife.  

Since the Board's April 1997 decision, additional evidence 
has been associated with the claims file.  This includes the 
April 1997 statement of a treating psychologist who indicated 
that the veteran reported symptoms in service that included 
fear, paranoia, and anxiety and that the veteran experienced 
acute stress disorder symptoms during early training.  The 
examiner further added that the veteran felt very strongly 
that his psychiatric problems were caused by his experiences 
in the military.  Additional evidence also includes treatment 
records, which include, among other things, an April 1998 
discharge report documenting a diagnosis of psychotic 
disorder.  

Evidence submitted since the Board's April 1997 decision, 
which similarly fails to reveal a diagnosis of post-traumatic 
stress disorder or an opinion linking a current psychiatric 
disorder to service, is essentially cumulative of evidence 
previously before the Board.  Although the April 1998 
statement contains a description of symptoms allegedly 
experienced by the veteran during service, it is clear from 
that statement that these are simply a recitation of a 
history provided by the veteran.  This statement, as such, 
adds nothing significant that was not already before the 
Board at the time of its prior decision since the veteran was 
advancing the same assertions at that time.  Although the 
author of the 1997 statement appears, at one point, to 
characterize the veteran's symptoms in service as an 
expression of an acute stress disorder, again this is clearly 
based on history furnished by the veteran as to the symptoms.  
Moreover, the author of that letter does not proffer an 
opinion that any such disorder constituted an early 
manifestation of a current psychiatric disorder, and, if 
anything, the characterization of the disorder as acute would 
tend to suggest an opinion that the disorder soon thereafter 
resolved.  Where the author of the April 1997 statement makes 
any reference to an etiological relationship between a 
current disorder and service, he is careful to indicate only 
that the veteran believes that his psychiatric disorder is 
related to service, without suggesting that there is any 
validity to the veteran's belief in this respect.  As such, 
although the statement apparently is signed by a medical 
practitioner, it does not reflect an opinion by a medical 
practitioner that a current disorder is related to service.  

The evidence associated with the claims file since the 
Board's April 1997 decision, which is largely cumulative of 
evidence already before the Board at the time of its April 
1997 decision, does not provide medical evidence linking a 
current disorder to service and as such fails to fill in the 
gap in the veteran's claim which was present at the time of 
the Board's April 1997 denial of benefits.  Evidence 
submitted since the Board's prior denial, as such, is not so 
significant that it must be considered and is not new and 
material in order to fairly decide the merits of the claim.  

With regard to the veteran's testimony, he largely reiterates 
contentions advanced before.  To the extent that he may 
attempt to show a nexus between a current psychiatric 
disability and his military service, as a layperson he is not 
competent to render opinions as to etiology.  Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

Even if the Board were to find that the claim had been 
reopened, there is no medical evidence of a nexus between 
current psychiatric disability and the veteran's service.  
The claim would therefore be viewed as not well-grounded.  38 
U.S.C.A. § 5107(a); Caluza v. Brown, 7 Vet.App. 498, 506 
(1995). 


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals


 

